PER CURIAM.
It appearing from the statement of counsel made in open court at the hearing of the order to show cause that the claims against Sheridan county out of which the proceeding arose were allowed and ordered paid before the order to show cause was issued, and that only a moot question re*696mains for decision, the cause is, upon motion of counsel for relator, dismissed.
Mr. S. C. Ford, Attorney General, and Mr. Frank Woody, Assistant Attorney General, for Relator.
Mr. Howard M. Lewis, for Respondents.